      Case 1:18-cv-00681-RJL Document 189 Filed 05/05/20 Page 1 of 18



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                   Case No. 1:18-cv-00681-RJL
                                              Honorable Richard J. Leon
     Plaintiff,

     v.


EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,

     Defendants.




 EXPERT WITNESS LARRY JOHNSON’S OPPOSITION TO MOTION TO COMPEL
                       AND CROSS-MOTION
              FOR PROTECTIVE ORDER AND SANCTIONS




                            EDEN P. QUAINTON, ESQ. (D.C. Bar No. NY0318)
                            QUAINTON LAW, PLLC
                            1001 Avenue of the Americas, 11th Floor
                            New York, New York 10018
                            Telephone: (212) 813-8389
                            Attorneys for Larry Johnson




                                     1
        Case 1:18-cv-00681-RJL Document 189 Filed 05/05/20 Page 2 of 18



                                PRELIMINARY STATEMENT
       On March 27, 2020, in violation of FRCP 26(b)(4)(A), Plaintiff sought to compel the

deposition testimony of Larry Johnson, Defendant Edward Butowsky’s expert witness, on

matters to be covered by Mr. Johnson’s expert report, notwithstanding the fact that Mr. Johnson

has not yet produced his expert report and will not do so for a period following the lifting of the

stay in the present matter, and notwithstanding the fact that Plaintiff had expressly

acknowledged, before conducting the deposition and before filing his motion to compel and for

sanctions, that Mr. Johnson had only agreed to testify as a fact witness and not as to any matters

that would be subject to his expert report.

       Plaintiff has repeatedly and for nearly two years used his vastly superior resources – his

army of two law firms, two partners, at least five associates, countless paralegals and support

staff – to browbeat and harass Defendants with pointless and abusive motions designed to divert

attention away from his crumbling case and to force Defendants to wave the white flag simply to

stop the repeated assaults. Adversarial litigation is designed to sharpen the parties’ substantive

positions and presentation of evidence, not to reward the wealthier party—here a team that has

even bragged to this Court about the hundreds of thousands of dollars spent on a wild goose

chase approach to discovery when the real issues depend on documents in Plaintiff’s possession:

Can Plaintiff prove he did not participate in leaking documents to Wikileaks? Can Plaintiff prove

he did not receive money from Wikileaks? Can Plaintiff prove he did not interfere with

investigations into Seth Rich’s murder? The resolution of these questions turns on whether

Plaintiff can demonstrate that he has made available the contents of the relevant email accounts

that would contain evidence of communications with Wikileaks; that he timely provided all

relevant evidence – emails, notes, computers, cell phones and any other devices in his possession

– promptly to law enforcement in circumstances that ensure the absence of tampering; and that

                                                  2
         Case 1:18-cv-00681-RJL Document 189 Filed 05/05/20 Page 3 of 18



he has made available all bank accounts and explained all movements of funds during the

relevant period. If Plaintiff does not or cannot provide the foregoing evidence, he cannot carry

his burden of proof and the vast resources he is devoting to silencing Defendants will have

proved to be an immense waste.

        Of course, Plaintiff is free to waste his money—or that of his rich lawyers. What he is

not free to do is abuse the legal system and force Defendants and their counsel, who have a

fraction of Plaintiff’s resources, to waste their time and effort on abusive and harassing litigation.

The Court should deny Plaintiff’s motion to compel, grant Defendant’s expert the protective

order needed to ensure the integrity of his expert report and impose sanctions on Plaintiff’s

counsel for their abusive behavior.

                                      LEGAL ARGUMENT

I.     THE COURT SHOULD DENY PLAINTIFF’S MOTION TO COMPEL.

       A. THE FEDERAL RULES OF CIVIL PROCEDURE PROHIBIT THE TAKING OF A
          TESTIFYING EXPERT’S DEPOSITION BEFORE THE EXPERT’S REPORT HAS
          BEEN COMPLETED TO PREVENT THE OPPOSING PARTY FROM
          IMPROPERLY USING THE EXPERT TO PREPARE ITS OWN CASE.

       Under Rule FRCP 26(b)(4)(A), “A party may depose any person who has been identified

as an expert whose opinions may be presented at trial. If Rule 26(a)(2)(B) requires a report from

the expert, the deposition may be conducted only after the report is provided.” Plaintiff does not

dispute that Mr. Johnson was identified as an “expert whose opinion may be presented at trial.”

This is evident from the correspondence between the parties. Mr. Johnson’s counsel stated

unambiguously, on January 14, 2020, well in advance of the March 4 deposition, that:

                                                                        See 171-11 at 2;

Declaration of Eden P. Quainton, dated May 4, 2020 (the “Quainton Decl.”), Ex. 1 (Engagement

Letter of Larry Johnson). Mr. Quainton, who had not yet been retained by Mr. Johnson, raised

                                                  3
         Case 1:18-cv-00681-RJL Document 189 Filed 05/05/20 Page 4 of 18



what appeared to him the principal issue with Plaintiff’s counsel: whether the deposition of an

expert as a fact witness was appropriate at all. Dkt. 171-11 at 2. Following Plaintiff’s response

and consideration of Plaintiff’s arguments, Mr. Johnson agreed to be deposed as a fact witness,

nothing more. Plaintiff knew, as stated in written correspondence and communicated over the

phone, that Mr. Johnson was an expert. See supra at 2; see also Quainton Decl. ¶ 9. Plaintiff

knew that, if an expert report were submitted, Mr. Johnson would be deposed as an expert after

the production of his report. FRCP 26(b)(4)(A). Plaintiff can provide no evidence – because

there is none – to support any notion that Mr. Johnson had agreed to be deposed as an expert

before the preparation of his expert report. Despite the onset of the Covid-19 crisis, counsel flew

to Florida for purposes of defending the deposition of Mr. Johnson as a fact witness. Quainton

Decl. at ¶ 7. Mr. Johnson complied with the subpoena solely for the purpose of answering fact

questions and Plaintiff stated in writing that Mr. Johnson was only being deposed as a fact

witness. Dkt. 171-11 at 1 (“He will sit for deposition as a fact witness”). Plaintiff did not offer to

reimburse Mr. Johnson for any time spent in preparation for the deposition as an expert—for the

obvious reason that neither Plaintiff nor Mr. Johnson contemplated that Mr. Johnson would be

deposed as an expert at that time. See supra at 3.

       Prior to the deposition, Mr. Quainton conferred with Mr. Butowsky and Mr. Butowsky

confirmed that Mr. Johnson would be asked to prepare an expert report. Id. at ¶ 6. Mr. Johnson

was informed of this decision and agreed with it. Id. As a result, any deposition of the facts

underlying, the opinions to be contained in, or the bases for the report could only be conducted

after the report containing the disclosures prescribed by Rule 26(a)(2)(B) had been submitted in

accordance with Rule 26(b)(4)(A). Counsel made this point clear immediately at the outset of the

deposition to avoid any waste of time. Quainton Decl., Ex. 2, 8:4-18. Plaintiff was thus on notice



                                                  4
        Case 1:18-cv-00681-RJL Document 189 Filed 05/05/20 Page 5 of 18



that Mr. Johnson had been designated as an expert witness and that he would be preparing an

expert report. Obviously, once it was clear that Mr. Johnson would be providing an expert report,

any discussion of the facts underlying, or the opinions to be contained in, Mr. Johnson’s report

could only occur after the report had been prepared and submitted, a position with which

Plaintiff’s counsel appeared to concur. Id. 8:25, 9:1-3.

       However, rather than simply accepting Mr. Johnson’s position, counsel for Plaintiff

refused to agree to limit the deposition to matters of fact and sought, without any legal basis, to

take Mr. Johnson’s expert testimony subject to Mr. Johnson’s right to move to strike such

testimony in the future. Id. 11:1-4. This approach was unacceptable to Mr. Johnson and was

immediately rejected as it could provide Plaintiff with an unfair advantage in preparing its case.

Mr. Quainton outlined the contemplated contents of Mr. Johnson’s report:




Quainton Decl., Ex. 2, 15:4-19.

Any inquiry into this area under the guise of an exploration of “facts” within Mr. Johnson’s

knowledge was clearly inappropriate under Rule 26(b)(4)(A) as Mr. Quainton stated repeatedly:

       2



                                                  5
        Case 1:18-cv-00681-RJL Document 189 Filed 05/05/20 Page 6 of 18




Quainton Decl., Ex. 2, 207:2-16

       Beyond their technical requirements designed to organize the American adversarial

system in a logical and coherent way, the Federal Rules of Civil Procedure aim to preserve

substantive justice and to provide parties, as much as possible in a world of varying resources,

with a level playing field. This notion is implicated in the structure of Rule 26(b)(4). As a

leading treatise summarizes:

       Rule 26(b)(4), taken as a whole, has been recognized to have been promulgated for the
       dual purpose of (1) facilitating the presentation and clarification of issues at trial, while
       (2) guarding against the danger that one party will unfairly use another party's experts
       to prepare his own case.
33 A.L.R. Fed. 403 (Originally published in 1977)
       Plaintiff already has a tremendous advantage in attorneys and resources. Permitting him

to venture into areas to be covered by Mr. Johnson’s report before the report had been prepared

would give him yet another unfair advantage. Plaintiff’s attorneys are well aware of the

underlying policy behind Rule 26(b)(4) and know that trying to get a “sneak peak” into

Defendants’ trial strategy is manifestly unfair and improper. Moreover, Plaintiff is also aware

that he is required to pay for an expert’s time in preparing for a deposition. FRCP 26(b)(4)(E).

Yet at no time did Plaintiff offer to pay Mr. Johnson for his time spent responding to expert

discovery as required if expert deposition testimony were to be taken. Barnes v. D.C., 272 F.R.D.

                                                  6
        Case 1:18-cv-00681-RJL Document 189 Filed 05/05/20 Page 7 of 18



135, 137 (D.D.C. 2011); Dinkel v. MedStar Health, Inc., No. CV 11-0998 (CKK-AK), 2014 WL

12792993, at *4 (D.D.C. Mar. 20, 2014). Plaintiff was simply hoping to throw his weight around

and use Defendant’s expert to prepare his own case, for free, at Defendant’s financial and

strategic expense. This was and is totally inappropriate.

       The principal basis for Plaintiff’s motion appears to be that a party may not instruct a

designated expert intending to prepare an expert report but testifying as a fact witness not to

answer improper questions unless the instruction specifically references Rule 30(d)(3). Dkt. 172-

1 at 12-13. The Court should reject this hyper-technical approach. As noted, the Federal Rules of

Civil Procedure are always to be interpreted to further the interests of justice. See FRCP Rule 1

(“[Rules] should be construed, administered, and employed by the court and the parties to secure

the just, speedy, and inexpensive determination of every action and proceeding”)(emphasis

added); cf. Rule 8(e)(“pleadings must be construed so as to do justice”). It was clear that counsel

for Mr. Johnson intended to protect his client’s rights through Court intervention if necessary:



Johnson Dep. 9:21-24, 10:1.

       Plaintiff understood that Mr. Johnson was demanding that the deposition be suspended on

the issue of his expert testimony as required under Rule 30(d)(3) and expressly agreed,



                  . Id. at 9-11.

       Even if it were somehow not clear that Mr. Johnson were demanding that the deposition

be suspended until an appropriate protective order could be issued, Mr. Johnson is making this

demand now, as set forth below in Section II, and his attorney’s instructions were necessary to

preserve his client’s rights to seek appropriate relief from the Court.



                                                  7
         Case 1:18-cv-00681-RJL Document 189 Filed 05/05/20 Page 8 of 18




       B. PLAINTIFF’S ANALYSIS OF RULE 26(b)(4)(a) RELIES ENTIRELY ON
          INAPPOSITE CASES THAT DO NOT SPEAK TO AN ATTEMPT TO COMPEL
          TESTIMONY FROM AN EXPERT BEFORE HIS REPORT HAS BEEN
          SUBMITTED
       Plaintiff concedes, in a footnote to his motion to compel, that the Federal Rules of Civil

Procedure were amended in 2010. Dkt. 171-1 at 14 and Note 12. This is significant because

Plaintiff relies primarily on old (and in some cases no longer good) law for the proposition that

an expert’s writings before the date of his retention as an expert – even if central to his expert

opinion – can be inquired into before his expert report is prepared. Dkt. 171-1 at 15. But whether

based on the old or new rules, this is a preposterous distortion of decades of law on expert

witnesses. Good experts have publication histories extending in many cases long before their

retention as testifying experts. A valuable expert opinion is one that has been the subject of

research and experience independent of the litigation for which the expert has been retained.

Plaintiff advances the incredible rule that a testifying expert’s “publications,” “thought

processes,” “communications,” “opinions,” and “qualifications” from before his retention as an

expert can be inquired into before the expert’s report has been prepared. Id. This absurd

misreading of the rules is astonishing. If this were the law, a testifying expert could be examined

on virtually everything going into his or her export report before the report has been prepared

and submitted, if he or she agreed to testify on any factual issue, no matter how minor. This

would allow the examining party to use its opponent’s expert to prepare its own case, a

perversion of the underlying logic of adversarial litigation. Moreover, this position is inconsistent

with the plain language of Rule 26(a)(2)(B), which requires the expert witness to provide

publications from the preceding 10 years, a period that in almost all cases will extend well before

                                                  8
         Case 1:18-cv-00681-RJL Document 189 Filed 05/05/20 Page 9 of 18



his or her retention as an expert. Obviously, inquiry into these publications cannot be subject to

“fact discovery” if, as here, the expert intends to prepare an expert report. Indeed, Plaintiff’s rule

would have the effect of interfering with a party’s right to designate its own experts simply

because an expert may have factual knowledge on some issue in the case. There is no support for

this proposition in the law. It is incredible that such an argument made it through the internal

review process of firms such as Willkie Farr and Boies Schiller.1

       Plaintiff confuses an entirely separate point that if an expert has factual knowledge

unrelated to his expert report he may be deposed separately on such factual knowledge. Dkt.

171-1 at 15. That is obvious and not in dispute. Here, Mr. Johnson has certain, limited factual

knowledge,



                                        See e.g., Johnson Dep. 142-143, 153-54. This knowledge

is fair game for a deposition on matters of fact, as Mr. Johnson’s counsel acknowledged. Id.

12:14-16. Mr. Johnson was examined at length on these topics. If anything, Mr. Johnson’s

counsel gave Plaintiff too much leeway in exploring the matters that could be a part of or could

inform the matters required to be covered by a Rule 26(a)(2)(B) report.

       But this self-evident proposition has nothing to do with the issue before the Court and

none of the cases cited by Plaintiff are even remotely apposite. In Downey v. Bob's Disc.

Furniture Holdings, Inc., 633 F.3d 1, 7 (1st Cir. 2011) the court addressed the question of

whether an expert report was required and held that “as long as an expert was not retained or



1
 Plaintiff claims that Mr. Quainton has somehow acted improperly because he has failed to
produce a case standing for the self-evident proposition that Rule 26(b)(4)(A) means what it says
and is not over-ridden by an expert’s factual knowledge. Quainton Decl., Ex. 4. This has it
exactly backwards. It was Plaintiff’s burden to come forward with some law in support of his
absurd position that contorts the plain meaning of the Rule, which he has utterly failed to do.
                                                  9
        Case 1:18-cv-00681-RJL Document 189 Filed 05/05/20 Page 10 of 18



specially employed in connection with the litigation, and his opinion about causation is premised

on personal knowledge and observations made in the course of treatment, no report is required

under the terms of Rule 26(a)(2)(B).” Here, Defendant does not deny – and indeed insists – that

Mr. Johnson was retained as an expert and was directed to provide an expert report.

       Brandstetter v. Nat'l R.R. Passenger Corp., No. CIV. A. 86-2893, 1987 WL 12766, at *2

(D.D.C. Mar. 12, 1987) held that treating physicians are considered as ‘fact witnesses' as to

information not obtained or prepared in anticipation of litigation. This 30-year old case was

adopted before the 1993, 2000, 2007 and 2010 amendments to the Federal Rules, and in

particular the 1993 amendments that expressly provided that an expert preparing a report could

only be deposed after the submission of the report. The case obviously has nothing to do with the

issue of deposing an expert on the content of his report, a point that was not even in the drafting

of the rules at the time the decision. With “hybrid fact/expert witnesses” such as the treating

physician in Brandstetter, the issue that arises is whether the jury would be unduly swayed by a

doctor’s opinion as an expert if it hears him opine as to related issues of fact, thus cloaking the

doctor’s opinion with an aura of definitiveness it may not merit. But Mr. Johnson is not a classic

“hybrid witness.”



                    Quainton Decl. at ¶ 6.




       Plaintiff places great reliance on Marine Petroleum Co. v. Champlin Petroleum Co., 641

F.2d 984 (D.C. Cir. 1979). Dkt. 171-1 at 14-15. This old case, also adopted before the 1993

amendments discussed above, indeed before the 1980 and 1983 amendments to the Federal



                                                 10
        Case 1:18-cv-00681-RJL Document 189 Filed 05/05/20 Page 11 of 18



Rules, is also of no help to Plaintiff. The plaintiff in that case did not contest the procedural

propriety of defendant’s instructions not to answer based on a witness’ expert status, but

questioned whether the former Rule 26(b)(4)(B) shielded a non-testifying expert from inquiry

into opinions before he was specially employed as an expert in anticipation of litigation. The

court’s negative answer to that question, id. at 991, has nothing to do with the limitations on the

deposition of a testifying expert preparing an expert report. Marine Petroleum provides no

guidance whatsoever on the question of whether the deposition of an expert on certain factual

matters opens the door to a wholescale examination of the foundations of an expert report to be

prepared under Rule 26(a)(2)(B). As noted, Plaintiff has offered no law in support of an

affirmative answer to this question and Mr. Johnson’s research has also uncovered none. The

reason is obvious: if an expert is to prepare a report for use at trial he may not be deposed on the

subject matter of the report until after the report is prepared—as the French say, point à la ligne.2

        Plaintiff also relies on Am. Prop. Const. Co. v. Sprenger Lang Found., 274 F.R.D. 1, 4

(D.D.C. 2011) which addresses the status of “hybrid fact/expert witness,” but is again inapposite

because the experts at issue had not prepared and did not believe they were required to prepare

an expert report. Here, obviously, the issue is completely different, because Mr. Johnson fully

intends on preparing an expert report and submitting to an examination on such report – at

Plaintiff’s expense – once the report is completed.

       Finally, Plaintiff reliance on Sununu v. Philippine Airlines, Inc., No. CIV.A. 981192,

2010 WL 3927601, at *2 (D.D.C. Oct. 4, 2010) is completely misplaced, as the defendant in that

case did not quarrel with the basic fact that the witness in question was not “retained or



2
 Plaintiff’s counsel faults Mr. Quainton for the absence of case law overriding Rule 26(b)(4)(A)
and threatens him with Rule 11 sanctions because the law does not support Plaintiff’s position.
See supra at 9 and Note 1. This is nonsense.
                                                  11
        Case 1:18-cv-00681-RJL Document 189 Filed 05/05/20 Page 12 of 18



specifically employed to provide expert testimony,” which Mr. Johnson unambiguously was

here.

        The issue before the Court is both analytically distinct from the cases brought forward by

Plaintiff and straightforward. Mr. Johnson concedes he has limited factual knowledge and has

fully answered all relevant factual questions. He also concedes he is required to prepare an expert

report and that he is subject to examination on the report, as Plaintiff’s cost, once the report is

prepared. Mr. Johnson simply submits that his examination on the subject matter of the report

cannot occur before the report has been prepared. Any other holding would render Rule

26(b)(4)(A) a dead letter.

II.     A PROTECTIVE ORDER SHOULD BE ISSUED TO PREVENT ANY FURTHER
        DEPOSITION OF MR. JOHNSON UNTIL HIS EXPERT REPORT HAS BEEN
        PREPARED AND SUBMITTED.

        Pursuant to Rule 26(c), a “party or any person from whom discovery is sought may move

for a protective order ... on matters relating to a deposition, in the court for the district where the

deposition may be taken.”3 After consideration of the motion, “the court may, for good cause,

issue an order to protect a party or person from annoyance, embarrassment, oppression, or undue

burden or expense, including ... forbidding inquiry into certain matters, or limiting the scope of

disclosure or discovery to certain matters.” Fed.R.Civ.P. 26(c). As this Court has held, “If the

court decides to grant a protective order, it may ‘limit the conditions, time, place, or topics of



3
  Pursuant to Local Rule 7(m) counsel for Mr. Johnson offered Plaintiff’s counsel the
opportunity to withdraw his motion and consent to the present motion for a protective order.
Plaintiff’s counsel declined and indeed threatened Mr. Quainton with Rule 11 sanctions if Mr.
Johnson proceeded with his cross-motion, which cannot come as a surprise. See Quainton Decl.,
Ex. 4; see also supra Notes 1 and 2. Moreover, the Cross-Motion for a Protective Order rests on
the same substantive analysis as Plaintiff’s Motion to Compel and was simply the logical
corollary to Plaintiff’s Motion. Any arguments made by Plaintiff in his reply can made in his
opposition as well, preventing any possible prejudice. Mr. Johnson’s meet and confer obligation
have been satisfied as any further discussion between the parties would be fruitless.
                                                  12
        Case 1:18-cv-00681-RJL Document 189 Filed 05/05/20 Page 13 of 18



discovery.’” Eidos Display, LLC v. Chunghwa Picture Tubes, Ltd., 296 F.R.D. 3, 5 (D.D.C.

2013)(internal citations omitted). Here, there is good cause to limit the scope of the deposition of

Mr. Johnson because Plaintiff has made clear that he desires to inquire into

                              even though these very opinions form the basis for the expert report

that he is preparing and will submit in this matter. See Dkt. 171-14 (Plaintiff’s Proposed Order).

Plaintiff also seeks to depose Mr. Johnson on facts that were not acquired or developed in

anticipation of litigation, even though these very facts

                                                                         will be relied on in his

expert report. Id. In the absence of a protective order, Mr. Johnson will be unable to prepare his

expert report in the manner provided for in the rules, i.e., free from the opposing party’s

examination until the report is completed, which would work a manifest injustice. See supra at 6.

       Plaintiff has not moved to bar Mr. Johnson from testifying as an expert or to strike his

report, no doubt knowing that such action would be futile. Rather, Plaintiff seeks to achieve the

same result indirectly, vitiating the ability of Mr. Johnson to prepare his own independent report

and improperly using his expertise to prepare his own case. While the party seeking a protective

order bears the burden of showing that “good cause” for such an order exists, Abraha v. Colonial

Parking, Inc., 311 F. Supp. 3d 237, 238 (D.D.C. 2018), this standard is easily met here.

       First, Mr. Johnson’s counsel has searched the entire Westlaw federal data base for any

support for the proposition that a testifying expert may be deposed on the subject matter of his

report before any reports have been submitted by either party and no such support exists. That

fact alone demonstrates that Mr. Johnson is entitled to protection from a patently improper and

over-reaching attempt by Plaintiff to undermine Rule 26(b)(4)(A). Second, a sampling of Mr.

Johnson’s pre-2018 writings illustrates that there is no basis for permitting Plaintiff to enquire



                                                 13
        Case 1:18-cv-00681-RJL Document 189 Filed 05/05/20 Page 14 of 18



into these writings before Mr. Johnson’s synthetic report has been completed. See Quainton

Decl., Ex. 3. Absent a protective order, Plaintiff could render it impossible for Mr. Butowsky to

obtain an expert report altogether from Mr. Johnson, because of the risk Plaintiff would be able

to prepare his own case using Mr. Johnson’s expertise. Giving Plaintiff a de facto veto right over

Mr. Johnson’s choice of expert, without explanation, would offend basic notions of due process

and fair play. The Court should not permit such tactics.

III.   SANCTIONS SHOULD NOT BE IMPOSED ON MR. JOHSON’S COUNSEL BUT
       SHOULD, RATHER, BE IMPOSED ON PLAINTIFF’S COUNSEL.

       There is absolutely no basis for an award of sanctions under Rule 37 against Mr.

Johnson’s counsel. Under Rule 37, a party who prevails on a motion to compel is to be awarded

“reasonable expenses incurred in making the motion, including attorney's fees”

under Rule 37(a)(5)(A) unless the non-movant's opposition to the motion was “substantially

justified” under Rule 37(a)(5)(A)(ii). A party is “substantially justified” in opposing a motion if

reasonable people could differ in their views on the motion. Pierce v. Underwood, 487 U.S. 552,

565 (1988).

       Obviously, sanctions should not be awarded here because Plaintiff’s motion must be

denied. But even if the motion were granted, which it should not be, “reasonable people” could

clearly disagree as to whether an expert preparing a report must be required to submit to an

examination of his pre-retention opinions before his report has been submitted. That Plaintiff

cannot cite a single case in support of the proposition motivating his motion demonstrates that

Mr. Johnson’s opposition was “substantially justified.” Reasonable people can disagree with

Plaintiff’s a-textual, misleading and simply wrong reading of Rule 26(b)(4)(B). Plaintiff’s only

real quarrel is that Mr. Johnson’s counsel did not expressly reference Rule 30(d)(3) when he

instructed his client not to answer questions that would improperly intrude on matters to be

                                                 14
        Case 1:18-cv-00681-RJL Document 189 Filed 05/05/20 Page 15 of 18



covered by an expert report and timely informed Plaintiff that he would he seeking relief from

the Court. See supra at 7. This quibble does not provide a basis for Rule 37 sanctions.

        However, the Court does have the inherent power to impose sanctions on Boies Schiller

and Willkie Farr for their abusive conduct in bringing this motion. As the Supreme Court has

held:

     Consequently, the “less severe sanction” of an assessment of attorney's fees is
     undoubtedly within a court's inherent power as well. Indeed, there are ample grounds for
     recognizing . . . that in narrowly defined circumstances federal courts have inherent
     power to assess attorney's fees against counsel, even though the so-called “American
     Rule” prohibits fee shifting in most cases . . . most relevant here, a court may assess
     attorney's fees when a party has acted in bad faith, vexatiously, wantonly, or for
     oppressive reasons.
Chambers v. NASCO, Inc., 501 U.S. 32, 45–46 (1991).

        Here the bad faith and vexatiousness of Plaintiff’s counsel’s conduct can be seen in the

order they have the audacity to ask of the Court: knowing that Mr. Johnson has been designated

as an expert, knowing that he will prepare an expert report,



                                                                    Plaintiff nonetheless asks this

court to order Mr. Johnson to answer “answer all questions regarding opinions or facts that

predated April, 2018.” Dkt. 171-14 (Proposed Order). This order is patently over-reaching on its

face and would completely eviscerate Rule 26(b)(4)(A). No expert could ever rely on the rule if

he had any knowledge of any factual matter that would subject him to deposition on matters of

fact. But Plaintiff knows this request is wholly improper as he concedes that Mr. Johnson will be

subject to deposition – which will necessarily be at Plaintiff’s cost – and yet Plaintiff seeks to

have a preview of this report not only without paying for it, as the Rules require, but, incredibly,




                                                 15
        Case 1:18-cv-00681-RJL Document 189 Filed 05/05/20 Page 16 of 18



also at Mr. Johnson’s and his counsel’s expense.4 Meritless and abusive motions such as the one

brought by Plaintiff waste the parties’ and the court’s time and resources, divert attention from

the real issues in the case, prevent the parties from preparing for trial, and are truly only brought

because Plaintiff has the money and the time to waste on such motions, whereas Defendant and

Defendant’s expert do not—to say nothing of the overburdened judiciary. If Plaintiff wants to

inquire into                                             – which he has every right to do – he must

wait until the expert report synthesizing Mr. Johnson’s views has been prepared, he must focus

his inquiry on the opinions actually expressed in the report, and he must reimburse Mr. Johnson

for his costs in submitting to this deposition. The Court should send a message to Plaintiff that

his counsel’s attempt to do an end-run around the rules and to prepare his case at Mr. Johnson’s

and his counsel’s expense will not be tolerated. Anything less will only invite further abusive

tactics by Plaintiff and his counsel.5

                                          CONCLUSION

       For the foregoing reasons, Mr. Johnson respectfully requests that the Court deny

Plaintiff’s motion to compel and request for Rule 37 sanctions and grant his request for a


4
  Plaintiff’s reference to Mr. Quainton’s instructions at Mr. Couch’s deposition is further
evidence of their pattern of distorting facts and law in an attempt to score points. Dkt. 171-1 at
19. The Court did not hold that it was improper for Mr. Quainton to raise objections based on,
among other things, the U.S. Constitution. The Court did not even opine on the availability of
either a First Amendment or reporter’s privilege, issues that continue to be litigated before the
Court. See Dkt. 133. It is likely the Court’s reasoning was similar to that adopted in ruling on a
similar motion brought by Fox News, in which the Court held that even if a privilege did apply,
it could be invaded because of the importance of the allegedly protected testimony. See Dkt. 177
at 4.
5
 Opinions outside the scope of the expert’s report – as in every case – are not subject to
deposition, nor are they admissible at trial. An expert on the architecture of Samsung phones
who also happens to be a well-known music critic cannot be examined on his views on
Schoenberg if his opinion covers the optimum placement of the motherboard in a phone’s
circuitry.
                                                 16
        Case 1:18-cv-00681-RJL Document 189 Filed 05/05/20 Page 17 of 18



protective order limiting further deposition until Mr. Johnson’s expert report has been prepared

and for sanctions under its inherent authority to punish and deter Plaintiff’s abusive conduct.

Dated: May 4, 2020

                                     /s/ Eden Quainton___________________
                                     EDEN P. QUAINTON, ESQ. (D.C. Bar No. NY0318)
                                     QUAINTON LAW, PLLC
                                     1001 Avenue of the Americas, 11th Floor
                                     New York, New York 10018
                                     Telephone: (212) 813-8389
                                     E-mail: equainton@gmail.com
                                     Attorneys for Expert Witness Larry Johnson




                                                17
        Case 1:18-cv-00681-RJL Document 189 Filed 05/05/20 Page 18 of 18



                               CERTIFICATE OF SERVICE


        The undersigned counsel certifies that on May 4, 2020 the foregoing document was filed

through the CM/ECF system and thereby served electronically on counsel for Plaintiff Aaron

Rich.



                                                   QUAINTON LAW, PLLC

                                                    /s/ Eden Quainton___________________
                                                    EDEN P. QUAINTON, ESQ.
                                                    1001 Avenue of the Americas, 11th Floor
                                                    New York, New York 10018
                                                    Telephone: (212) 813-8389
                                                    E-mail: equainton@gmail.com
                                                    Attorneys for Larry Johnson




                                              18
